Citation Nr: 1814630	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington 


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for status post right wrist fracture.

3.  Entitlement to an initial compensable rating for status post fracture of the right hand (4th metacarpal).

4.  Entitlement to service connection for a thoracolumbar disability.

5.  Entitlement to service connection for a gastrointestinal disability.

6.  Entitlement to service connection for traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.  The Veteran served in combat and has been awarded the combat action ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In May 2016, the Veteran testified before the undersigned at a Travel Board hearing.  At that time, he clarified the issues he was seeking on appeal, indicating that his claim for a higher rating was for the right hand only and not the left hand, that his service connection for the spine was limited to the thoracolumbar spine, and that his service connection for digestive/colon disability was intended as an overall claim for a gastrointestinal disability.

The issues of entitlement to an initial rating in excess of 10 percent for status post right wrist fracture, entitlement to an initial compensable rating for status post fracture of the right hand (4th metacarpal), entitlement to service connection for a thoracolumbar disability, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, but did not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  At his hearing, he made clear that he was seeking a 70 percent rating for PTSD which is being granted herein.

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders.  The rating criteria provides a 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

In conjunction with the current claim, the Veteran was afforded a VA examination in February 2012.  Although the VA examiner did not conclude that the Veteran's overall impairment was at the 70 percent level (occupational and social impairment, with deficiencies in most areas), the examiner did identify that the Veteran had symptoms meet the criteria for that rating such as impaired impulse control and difficulty in adapting to stressful circumstances.  The Veteran was also noted to have suspiciousness, panic, depressed mood, and anxiety.  At his hearing, the Veteran provided additional credible testimony that his nightmares and sleep disturbance had increased and he had been placed on new medication, although he did not like taking medication.  He related that he had also been missing work due to anxiety attacks.  His wife has explained that the Veteran's panic attacks had increased to the level contemplated for a 70 percent rating and that he cannot relax.  He additionally is unable to maintain relationships and has severe anxiety.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment. 

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Board has afforded all reasonable doubt in finding that the symptoms more nearly approximated those appropriate for a 70 percent rating for PTSD.  Although the VA examination indicated a higher level of functioning, the VA examiner also indicated that the Veteran exhibited some symptoms more consistent with a 70 percent rating which is consistent with the testimony of the Veteran and the letter from his wife.  While the Veteran does not exhibit all of the criteria for a 70 percent rating, he does exhibit some criteria and the Board finds that the frequency, severity, and duration of those symptoms affect occupational and social impairment to that level of impairment.  However, the Veteran has not exhibited symptoms compatible with a 100 percent rating and is in fact working thus not indicative of total impairment.  The Veteran and his representative testified that a 70 percent rating was being sought.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 70 percent rating   



ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

Right Wrist and Right Hand

At his hearing, the Veteran testified that his right wrist and hand disabilities had worsened in severity and  last examination was several years ago.  He related that he was willing to report for a new examination.

Thoracolumbar Spine

The Veteran testified that he has been treated by a chiropractor and would like to submit supporting lay evidence.  He also indicated that he had not been examined by VA.  Thus, the additional records should be obtained and he should be examined.

Gastrointestinal Disability

The Veteran related that he began having gastrointestinal symptoms while he was serving in combat.  In addition, the service treatment records (STRs) document that he was seen for viral gastroenteritis.  The Veteran has not been examined and the record does not reflect that 38 U.S.C. § 1154 was considered.  

TBI

The STRs reflect that the Veteran was beaten unconscious during service and was counseled on post-concussive syndrome.  However, the VA PTSD examination indicated that he did not have TBI.  The Veteran was scheduled by the RO for a TBI examination, but that examination was canceled by the RO.  Given the Veteran's history, he should be scheduled for a TBI examination.

Accordingly, the case is REMANDED for the following action:

1.  Send an updated VCAA letter and notify the Veteran that he may submit the lay evidence he referred to at his Board hearing.

2.  Contact the Veteran and obtain the name and address of his chiropractor(s).  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran's treatment.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right hand and wrist disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current thoracolumbar and gastrointestinal disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current thoracolumbar and gastrointestinal disabilities had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should address the inservice altercation where the Veteran loss consciousness with regard to the claimed spine disability.  The examiner should address the inservice findings of viral gastroenteritis with regard to the claimed gastrointestinal disability.  The examiner shall accept that the Veteran had gastrointestinal complaints while he served in combat per 38 U.S.C. § 1154 even absent documentation of such.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  Schedule the Veteran for a VA TBI examination.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has current TBI resduals relared to the incident inservice when he was beaten unconscious.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


